 THE M. W. KELLOGG COMPANY51membershipin a labor organization as authorized in Section 8 (a) (3) of theNational Labor Relations Act.WE WILLoffer to Josephine Haynes,Mary EngdahlHemphill,and Bette Mooreimmediate and full reinstatement to their former or substantially equivalent po-sitions,without prejudiceto any seniority or other rights and privileges previ-ously enjoyed and make them whole forany lossof pay theymay have sufferedas a resultof ourdiscrimination against them.All ouremployees are free to become or remain,or to refrain from becomingor remaining,members in good standing of InternationalUnion, United Automobile,Aircraft and AgriculturalImplementWorkers of America, (UAW-CIO), or anyother labororganization,except to the extent that this right may be affected by anagreementin conformitywith Section 8 (a) (3) of the NationalLabor Relations Act.BRADY AVIATIONCORPORATION,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from thedate hereof,and must notbe altered,defaced,or coveredby anyother material.THE M. W. KELLOGG COMPANYandINTERNATIONAL CHEMICAL WORK-ERS UNION7 AFL, PETITIONER.Case No. 2-RC-6562.September24,1954Decision and Direction of ElectionUpon a petition filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.Local Union No. 461, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL, was allowed to intervene at the hearingbecause of its contract representation of hourly paid production andmaintenance employees of the Employer. In its brief it contends thatthe Petitioner is not the real party in interest in this proceeding, butinstead that an unidentified local group exists to represent the salariedemployees sought by the Petitioner, which group is not in compliancewith the filing requirements of Section 9 (f), (g), and (h) of the Act.At the hearing counsel for the Intervenor asked the Petitioner's or-ganizer, who signed the petition in this case, this question : "Thereis a localunion in this particular operation now, is there not?"Towhich this answer was given : "There is no local union yet established."Immediately the Intervenor launched upon a series of questions toelicit informationabout "a local," that is, its number, its officers, itsdate of organization, and whether it had collected dues and initiation110 NLRB No. 9. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDfees, to all of which the hearing officer sustained objections.There-upon, in making what it termed an offer of proof, the Intervenorfailed to specify what it would prove if allowed to do so, other than :"there is a local union in existence" and "there is no proof, as I under-stand it, the local union has qualified so that it would be permitted tobe a petitioner." In the absence of affirmative evidence that a noncom-plying local is actually in existence, or an offer of proof sufficientlyspecific to raise a substantial doubt concerning the nonexistence ofsuch a local, we think the Petitioner's denial that such a local is inexistence must be taken at face value.On this record the formation ofa local to represent the employees sought by the petitioning Interna-tional organization appears too conjectural and premature to warrantconsideration.SeeGrand Central Aircraft Co., Inc.,106 NLRB 358;Tin Processing Corporation,80 NLRB 1369. Accordingly, the Inter-venor's request in its brief to dismiss the petition on this ground isdenied.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the Employer's salaried productionemployees engaged in the manufacture of its plastic product known asKel-F.The existing bargaining unit recognized by contract is one ofhourly paid production and maintenance employees engaged in theEmployer's more extensive mechanical manufacturing operations,which include the fabrication of powerhouses, refineries, heat ex-changers, and other steel products.These mechanical manufacturingemployees have been represented by the Intervenor or its predecessorsince 1941.The total employee complement of the Employer at its Jersey City,New Jersey, plant, is approximately 1,600, including 849 hourly paidmechanical production and maintenance employees.The salariedchemical or plastic production employees here sought by the Petitionernumber 120.They comprise the unrepresented production employeesand include employees classified as chemical plant operators 1, 2, and3 and plastic finishing operators 1, 2, and 3, plus catalyst workers en-gaged in connection with the Kel-F process (three employees who ap-pear to be classified as chemical plant operators), and shipping and re-ceiving employees so engaged.Maintenance employees assigned toKel-F and janitors are not sought by the Petitioner.Apparently onlytwo shipping and receiving employees are employed for the Kel-F de-partment-a clerk and a truckdriver, the latter only occasionally goingoutside the plant.1 Should the Petitioner win the election, and should it then appear that thereis a non-complying local formed and in the picture, no certification would of course issue withoutcompliance by sucha local,Lane-Wells Company,77 NLRB 1051, 79 NLRB 252. THE M. W. KELLOGG COMPANY53The Employer's chemical manufacturing division comprises 3 ac-tivities : The 14-year-old catalyst operation which consists of the prepa-rationof catalysts for petroleum use as well as for the Kel-F opera-tion, the 7-year-old Kel-F operation, and also, apparently, a 2-year-old operation known as "Telomer" involving developmentof a processfor the manufacture of inert compounds. The Employer contends thatthe Kel-F operation is not yet completely out of the experimental stageand for that reason it has denied the Intervenor's requests to reclassifythese plastic production employees as hourly paid workers and bar-gain for them on that basis, apparently as an addition to the existingbargaining unit.However, there is no question on this record thatthe plastic product involved is being sold in substantial quantities andthat, at most, no more than 30 additional employees are contemplatedfor the operation even assuming a favorable raw material situation. Inaddition, the Employer contends that a unit of plastic production em-ployees is inappropriate, indicative only of the extent to which thePetitioner has organized, and that its entire Jersey City facility is "oneintegrated plant" for which only a plantwide production and main-tenance unit is appropriate.In the latter connection it stresses thesefactors : That certain plastic containers for use by Kel-F are manufac-tured in the mechanical manufacturing operations of the plant, thatsimilar tools and equipment are used by all production employees, andthat it has common hiring practices and benefits for all of its employees.It appears that the Kel-F operation is a small part of the Employ-er's Jersey City operation, located principally in buildings 11, 23, and32 of the plant.Kel-F has its own executive offices, and a vice-presi-dent in charge of research and development is manager of the chemicalmanufacturing division in active charge of the Kel-F department.Aregular maintenance crew of 8 or 9 keeps the Kel-F processing ma-chinery in working order. In addition, 13 men from the plant's main-tenance and construction department are also assigned there, and addi-tionalmaintenance men may be sent in when necessary.All mainte-nance employees are covered by the current bargaining contract be-tween the Employer and the Intervenor.The Kel-F janitors, whomthe Petitioner does not seek, are maintenance employees paid a salaryand apparently for that reason have not been represented by theIntervenor.Two chemical operators and one plastic finisher testified for the Peti-tioner, describing in detail the Kel-F manufacturing operation andtheir duties as employees in connection with it.This testimony in-dicates that the operation is distinct and apart from the Employer'smechancal manufacturing operation and that trained employees arenot interchangeable between the two.Corroborative of this was theearliertestimony of the Employer's Kel-F production manager thatno interchangeof production employees occurs as between the me- 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanical and the plastic operation, although a number of original plantemployees have been taken on permanently in the Kel-F operation;also, that within the Kel-F department, operators and finishers are notinterchangeable unless trained in both classifications.In addition, theEmployer's general maintenance manager testified that although Kel-Fproduction employees do use wrenches and other tools used by mainte-nance men, for example, in the uncoring of plastic "bombs," and onoccasiondo help with maintenance work being done in the Kel-F build-ings, that maintenance men as such are not qualified to carry out thenormal duties of the plastic production employees.On this record we find that the Employer's plastic production em-ployees constitute a residual group of production employees who areunrepresented, with distinct on-the-job training and experience anda common special interest in collective bargaining.2Accordingly, wefind that the production employees engaged in the manufacture, ship-ping, and receiving of plastics at the Employer's Jersey City plant,including the catalyst workers making catalyst for use by the plasticworkers and the janitors,' but excluding executives, clerical employees,maintenance employees, the experimental molder,4 foremen, and su-pervisors as defined in the Act, may, if they so desire, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.However, we shall make no final unit determination at this time;if in the election herein directed a majority of the employees vote forthe Petitioner, the Regional Director is instructed to issue a certifica-tion of representatives for the unit of plastic production employeesherein described, which in these circumstances we find to be appro-priate for purposes of collective bargaining. If, on the other hand,a majority vote for the Intervenor, which has requested no electionin the mechanical production and maintenance unit presently repre-sented, the employees will be taken to have indicated their desire tobe included in the unit now represented by the Intervenor and theRegional Director is instructed to issue a certification of results ofelection to that effect. If a majority vote for no union, the RegionalDirector is instructed to issue a certification of results of election tothat effect.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.8SeeCentral Mereed4ta,Inc.,100 NLRB 1168, 1169;Houston Lighting&Power Com-pany,100 NLRB 76, 77;Ware Laboratories,Inc.,98 NLRB 1141, 1143;Walgreen Co. ofNew York, Inc,106 NLRB 1221.8As the janitors are unrepresented, we shall include them in this residual group eventhough they are not production employees.`The experimental molder works in close touch with sales personnel,as well as actingin a supervisory capacity to chemical operators assigned to him.